Title: To Benjamin Franklin from John Paul Jones, 26 January 1784
From: Jones, John Paul
To: Franklin, Benjamin


          
            Sir,
            Paris Jany. 26th. 1784
          
          I have the honor to transmit you herewith a peice written in America against the Cincinnati and a News Paper containing the Institution of that Society.— I pray you when you write on


that Subject to Monsieur Gerard to present to him my respectful Compliments. I am affectionately Sir Your most obedient and most humble Servant
          
            J Paul Jones
            His Excellincy B. Franklin Esqr. &c &c.
          
         
          Notation: Paul Jones, Jany. 26. 1784.—
        